GREENBERG, Circuit Judge,
dissenting.
I am unable to join in the majority’s opinion because, in my view, the National Labor Relations Board has failed to produce substantial evidence to support its determination that Helen Chizmar’s reinstatement with backpay would serve a legitimate remedial purpose under the National Labor Relations Act. In all cases, remedies calling for the reinstatement of supervisors should give us pause, as they compel the employer to revive an employment relationship which, under the Taft-Hartley amendments, 29 U.S.C. § 152(3) & (11), it has unfettered discretion to discontinue. Yet the majority holds that the *412Board may impose such remedies based solely on its expert judgment that the remedy will prove a benefit to the employees’ protected concerted activity. In the alternative, it asserts that there is substantial evidence supporting the remedy in this case. I cannot agree with either of these contentions. As I feel strongly that the majority’s extreme deference to the Board’s broad remedial authority has caused it to approve a remedy which will do nothing more than recompense a supervisor for Kenrich’s unlawful conduct, I respectfully dissent.
In approving the Board’s determination that Helen Chizmar’s discharge violated section 8(a)(1) of the Act, 29 U.S.C. § 158(a)(1), the panel recognized that supervisor discharge cases are analytically difficult because they implicate two distinct policies of the NLRA:
The issues, as framed by Kenrich, bring into sharp relief a difficult and recurring problem in the federal labor law, namely the extent to which the Board, in seeking to vindicate the statutory rights of rank and file employees, may limit an employer’s otherwise unfettered right to discharge a supervisor. On the one hand, the [Taft-Hartley Amendments] excluded supervisors from the statutory definition of protected employees in order to preserve the employer’s right to the undivided loyalties of its supervisory personnel.... On the other hand, the Board has long recognized, with court approval, that the Taft-Hartley amendments do not license an employer, on pain of discharge to compel a supervisor to serve as a conduit for unfair labor practices or take other action which ‘directly interferes’ with employees’ statutory rights.
893 F.2d at 1477 (citations omitted). In this case, the Board’s liability determination was consistent with the Taft-Hartley amendments, as Kenrich failed to prove that it discharged Chizmar because of the conflict of loyalties she would experience if her relatives succeeded in unionizing. To the contrary, the record amply supported the administrative law judge’s factual finding that Kenrich’s “sole intent was to retaliate against Chizmar’s relatives for attempting to unionize.” 893 F.2d at 1480.
But Kenrich, in committing an unfair labor practice, did not forever forfeit its right under the Taft-Hartley amendments to demand the undivided loyalty of its supervisory personnel. In reviewing the Board’s liability determination, we considered Kenrich’s claim of a conflict of loyalties to be “highly suspect” because the discharge occurred before the union was in place. Id. at 1480. However, as the union prevailed in the election notwithstanding Kenrich’s unlawful conduct, the Board’s reinstatement order will restore Chizmar to a position where she inevitably will experience an actual conflict between her loyalties to Kenrich and to her relatives, so long as they are employed by Kenrich. Accordingly, the remedy phase of this case implicates the policies embodied in the Taft-Hartley amendments in a very real sense.
Thus, the situation here is distinguishable from that in NLRB v. Advertiser’s Mfg. Co., 280 NLRB 1185, enforced, 823 F.2d 1086 (7th Cir.1987), because there, the discharged supervisor did not directly supervise her immediate relatives. 280 NLRB at 1198, 1202. The arguments advanced by Kenrich were unavailable to the employer in Advertiser’s Mfg. Co., which was confined to arguing that it discharged the supervisor because of her incompetence. Id. at 1202. If in Advertiser’s Mfg. Co., the employer had substantiated its claim, no reasonable argument could be made that the discharge had anything to do with the employees’ union activities. But here, in defending itself against the section 8(a)(1) charge, Kenrich specifically relied on the employees’ union activities as the “but for" cause of Chizmar’s discharge, as it asserted that the conflict of loyalties which necessitated Chizmar’s discharge originated when her relatives supported the union campaign. Brief at 30-31. As the panel’s decision indicates, Advertiser’s Mfg. Co. provides substantial guidance as to the Board’s analytical approach to the question of employer liability in supervisor discharge cases. 893 F.2d at 1477-78. However, the majority’s reliance on Advertis*413er’s Mfg. Co. is misplaced because the differences between the two cases are extremely significant insofar as the remedies are concerned.
According to the majority, Chizmar’s reinstatement will serve a remedial purpose because it will
assur[e] [Kenrich’s employees] that they need not fear that the exercise of their [section 7] rights will give the company license to inflict harm on their family. It also protects the employees by reassuring their relatives who are supervisors that they need not feel that their jobs are dependent on their ability to dissuade their family members from engaging in protected activity.
At 409.
Assuming as true the majority’s premise that the remedy is capable of producing these salutary effects on the work place, I cannot accept its implicit assumption that Kenrich’s unlawful conduct was the source of the conditions which the Board seeks to rectify.
What the majority fails to appreciate is that the advent of unionization in Kenrich’s clerical staff in fact gave rise to a serious conflict of loyalties which would have justified Kenrich in discharging Chizmar in the absence of its violation of section 8(a)(1). The status quo ante which the Board seeks to restore includes the circumstance that the organizational activities of Kenrich’s clerical staff placed Chizmar in the untenable position of supervising a small bargaining unit composed largely of her close relatives. It was Kenrich’s unlawful intent which transformed its otherwise lawful discharge into an unfair labor practice.1 If at the time of the discharge, Kenrich’s sole intent had been to free itself of a conflict-ridden supervisor, there would be no 8(a)(1) violation. Yet if Kenrich had discharged Chizmar for lawful reasons, the employees could not help but realize that their exercise of their section 7 rights cost Chizmar her job. Chizmar herself understood that her relatives’ organizational activities might jeopardize her job and, had Kenrich resolved to discharge her only if the union prevailed in the election, might very well have attempted to dissuade them from pursuing the union. App. at 221-22, 235-37.
It might be argued that in reconstructing the status quo which would have existed but for the unfair labor practice, we must presume that, at the time of the organizational campaign, Kenrich did not view the conflict as sufficiently serious to discharge Chizmar, as it did not prove that the conflict influenced its discharge decision. But even accepting this premise, we cannot speculate that upon Chizmar’s reinstatement, Kenrich voluntarily will tolerate a conflict of loyalties which, if anything, has become more acute during her absence.2 In Advertiser’s Mfg. Co., the reinstatement order could restore a status quo ante whereby the supervisor’s job security would be unaffected by her relatives’ union activities. But here, even if Kenrich’s conduct is irreproachable in the future, it is left with two choices, neither of which is free from difficulties under the Act. Either Kenrich’s experience in this proceeding will inhibit it from exercising its rights under the Taft-Hartley amendments, or it will discharge Chizmar soon after her reinstatement, in which case the adverse impact on her relatives will be no less than it is now. The Taft-Hartley problem posed by Chizmar’s conflict of loyalties is inescap*414able, as Chizmar hardly can dissolve the family relationships which gave rise to it. On this record, I cannot fathom how the policies underlying the Act will be served by restoring Chizmar to her position.3
It is no answer to say that the remedy need not meet the demands of a particular case. However that, in essence, is what the majority has said. As I understand it, the majority holds that, absent evidence to the contrary, the Board could infer from its past experience in cases of retaliatory discharges that Chizmar’s reinstatement is the most effective means of ensuring that the employees will not be intimidated in future exercises of their section 7 rights and therefore, the remedy was within the Board’s broad remedial authority. At 409. In other words, the majority maintains that the Board may apply generic remedies for particular types of unfair labor practices unless the party opposed to imposition of the remedy proves that the case warrants a different remedial approach.
I cannot subscribe to this conception of the Board’s remedial authority. While the Board has wide discretion in fashioning remedies for unfair labor practices, it still must produce substantial evidence supporting its application of the remedy in a particular case. To be sure, NLRB v. Seven-Up Bottling Co. of Miami, Inc., 344 U.S. 344, 73 S.Ct. 287, 97 L.Ed. 377 (1953), upon which the majority relies, could be interpreted to mean that in all cases, the Board is free to rely solely on its expertise when selecting remedies for unfair labor practices. However, we have not construed Seven-Up Bottling Co. so broadly and, in any event, I do not think that the Supreme Court meant to relieve the Board of its burden of proving the propriety of unconventional remedies which frustrate clear statutory objectives.
In Seven-Up Bottling Co., an employer objected to the Board’s application of a formula for calculating a backpay award to seasonal employees on the ground the formula did not account for seasonal variations in the employees’ income. The Court accepted the Board’s explanation that application of the backpay formula was reasonable because the formula reflected its past experience that alternative means of calculating backpay induced employees to waive their rights to reinstatement. Id. at 347-48, 73 S.Ct. at 289-90. As the case concerned the unlawful discharges of employees, the fact that the employees had sustained compensable injuries because of the employer’s unfair labor practices was never in dispute. The reinstatement and back-pay orders, in themselves, were neither novel, unconventional, or untraditional and obviously rested within the competence of the Board, even though particular evidence as to the amount of backpay due was lacking.4 In my view, Seven-Up Bottling Co. stands for the unremarkable proposition that the Board need not reaffirm the validity of its conventional remedies every time it applies them.
By its own terms, Seven-Up Bottling Co. does not require a court to defer to the Board’s judgment when a reasonable argument can be made that the remedy is “a patent attempt to achieve ends other than those which can fairly be said to effectuate *415the policies of the Act.” Virginia Electric & Power Co. v. NLRB, 319 U.S. 533, 540, 63 S.Ct. 1214, 1218, 87 L.Ed. 1568 (1943). In Seven-Up Bottling Co., 344 U.S. at 348, 73 S.Ct. at 290, the Court expressly stated that it did not intend to east doubt on Republic Steel Corp. v. NLRB, 311 U.S. 7, 61 S.Ct. 77, 85 L.Ed. 6 (1940), which held that the Board’s authority under section 10(c) is limited to remedial as opposed to punitive measures.5 The Court’s reference to Republic Steel Corp. would be meaningless if Seven-Up Bottling Co. was intended to circumscribe judicial review of the Board’s remedies to the extent which the majority believes it did, as Republic Steel Corp. clearly calls upon the courts of appeals to ensure that the Board does not exceed the limits of its remedial authority.
In cases since Seven-Up Bottling Co., the Supreme Court has indicated that reviewing courts must test the Board’s remedies to ensure that they have an adequate factual foundation and serve legitimate remedial purposes. Sure-Tan, Inc. v. NLRB, 467 U.S. 883, 900, 104 S.Ct. 2803, 2813, 81 L.Ed.2d 732 (1984) (“[I]t remains a cardinal, albeit frequently unarticulated assumption, that a backpay remedy must be sufficiently tailored to expunge only the actual, and not merely speculative, consequences of the unfair labor practice”) (emphasis in original); Beth Israel Hosp. v. NLRB, 437 U.S. 483, 501, 98 S.Ct. 2463, 2473-74, 57 L.Ed.2d 370 (1978) (the Board’s remedial orders are reviewable “for consistency with the Act, and for rationality, ... [and] if supported by substantial evidence on the record as a whole must be enforced”).
Sure-Tan is especially informative, as it rejected as speculative an unconventional remedy designed to afford unlawfully discharged employees some measure of relief in face of unique factual circumstances which made it highly improbable that the employees would receive any compensation through the conventional remedies of reinstatement and backpay.6 Sure-Tan sug*416gests that the Board must adduce specific evidence supporting its imposition of remedies which are not expressly authorized by the statute. Here, the Board’s remedy not only is unconventional but it thrusts upon Kenrich an employment relationship with a supervisor which the Taft-Hartley amendments say it may discontinue. Given the Supreme Court’s insistence in Sure-Tan on specific evidentiary support for a remedy directly affecting statutory employees, I cannot read Seven-Up Bottling Co. as a blanket license for the Board to order the reinstatement of unlawfully discharged supervisors in the absence of evidence clearly demonstrating the need for this extraordinary remedy.
Moreover, the majority’s shifting of the burden to the employer to produce evidence disproving the propriety of a remedy, which has been selected solely on the basis of the Board’s expert judgment, is inconsistent with express provisions of the Administrative Procedure Act, 5 U.S.C. § 556(d), and the Labor Management Relations Act, 29 U.S.C. § 160(e), which clearly require the Board’s findings to be supported by “substantial evidence.” Furthermore, the majority unwittingly has cast a shadow on a legion of our cases which have examined whether the Board has met its burden of proof regarding its remedial orders. Systems Management, Inc. v. NLRB, 901 F.2d 297, 308 (3d Cir.1990); NLRB v. Louton, Inc., 822 F.2d 412, 414 (3d Cir.1987); United Oil Mfg. Co. v. NLRB, 672 F.2d 1208, 1211-12 (3d Cir.), cert. denied, 459 U.S. 1036, 103 S.Ct. 446, 74 L.Ed.2d 601 (1982); NLRB v. Permanent Label Corp., 657 F.2d 512, 521 (3d Cir.1981), cert. denied, 455 U.S. 940, 102 S.Ct. 1432, 71 L.Ed.2d 651 (1982); NLRB v. K & K Gourmet Meats, Inc., 640 F.2d 460, 469-70 (3d Cir.1981); Frito-Lay v. NLRB, 585 F.2d 62, 68 (3d Cir.1978). See also Universal Camera Corp. v. NLRB, 340 U.S. 474, 491, 71 S.Ct. 456, 466, 95 L.Ed. 456 (1951). I need not belabor the point that the Board’s opinion that a particular remedial order will effectuate the purposes of the Act is no substitute for substantial evidence.
The majority, however, does not rest on its holding that the Board’s expertise, without more, is sufficient to sustain its remedial order. In the alternative, the majority insists that Helen Chizmar’s reinstatement with backpay is appropriate because the record “reflects specific support,” at 408, for an inference that Chizmar’s discharge had a coercive effect on protected employees which extended well beyond the organizational campaign which Kenrich unlawfully sought to thwart. Accordingly, the majority rejects Kenrich’s argument that the remedy must be tested in the context of an organizational campaign but instead, asserts that the remedy will ensure the employees’ ability to engage in the full panoply of section 7 rights without fear of retaliation.7
Insofar as the Board seeks enforcement of its cease and desist order prohibiting *417Kenrich from attempting retaliatory discharges of other relative-supervisors, I agree with the majority. NLRB v. Raytheon Co., 398 U.S. 25, 28, 90 S.Ct. 1547, 1549, 26 L.Ed.2d 21 (1970), held that a union’s certification does not moot a proceeding to enforce a cease and desist order based on an employer’s illegal preelection conduct. The Court reasoned that an employer’s cessation of the specific illegal conduct which has given rise to the Board’s liability finding does not provide adequate assurance that it will not resume such conduct in future elections. Id. But in Ray-theon, the Court quite clearly was concerned with the Board’s ability to remedy the particular type of unfair labor practice which gave rise to the statutory violation. Raytheon does not authorize judicial enforcement of remedies for preelection misconduct based on the Board's vague assertions that they will safeguard the employees’ rights in later phases of the collective bargaining process. In other words, the Board cannot cite its need to deter a section 8(a)(5) violation as its rationale for a remedy involving a preelection violation of section 8(a)(1). The remedy must be specifically tailored to effectuate the specific statutory policy frustrated by the employer's unfair labor practice.8
As the remedy must, in some way, preserve the employees’ election rights, I attach no significance to Monte’s comment during negotiation of the collective bargaining agreement that he intended to get rid of the whole Chizmar family. The comment arguably would support a finding that Kenrich engaged in bad faith bargaining in violation of section 8(a)(5).9 But Kenrich was not charged with bad faith bargaining and in any event, the comment has no bearing whatsoever on the coercive effect of Kenrich’s conduct on the election process. The only other evidence cited by the majority is Catherine Chizmar’s testimony that during the union campaign, Helen Chizmar’s discharge caused her to fear that she might be fired if she supported the union. But Catherine Chizmar’s fear of retaliation was not so overwhelming as to prevent her from openly supporting the union.
Instead, the record unequivocally demonstrates that Helen Chizmar’s reinstatement with backpay could not serve any legitimate remedial purpose. Chizmar was terminated on May 29, 1987, and, on June 16, Kenrich offered to recognize the bargaining unit. After the employees rejected that offer, an election was held on July 2 in which the union prevailed. Following the union’s certification on August 11, Kenrich and the union began negotiating a collective bargaining agreement. The majority’s holding that it is necessary to reinstate Helen Chizmar to correct the effects of the unfair labor practice defies common sense. Her reinstatement will be meaningless in that respect but will frustrate the policy of the Act with respect to supervisory employees.10
*418The majority concedes that the Board s remedial orders are reviewable for an abuse of discretion. I would hold that there has been a per se abuse of discretion by the Board where, as here, the record utterly contradicts the Board’s assumptions about the need for a remedy which obviously will undermine a clear statutory objective. The reinstatement with backpay of a supervisory employee never should be regarded as a routine remedial practice. In this case, the Board’s chosen remedy confers benefits flowing exclusively to a supervisor and as such, exceeds its remedial powers. See Hi-Craft Clothing v. NLRB, 660 F.2d 910, 918 (3d Cir.1981) (“When only the supervisor’s interests are at stake, ... the intent of the Taft-Hartley Amendments is to deny jurisdiction to the Board.”). While I appreciate the narrow scope of our review of the Board’s remedial orders, Louton, 822 F.2d at 414, the majority’s deference to the Board does not justify its abdication of judicial responsibility in this case. In these circumstances, I am constrained to dissent.
Circuit Judges HUTCHINSON and GARTH join in this dissent.

. The panel had to make some very fine distinctions to resolve the liability question in this case. Kenrich clearly was entitled to discharge Chizmar because of the conflict which arose as a result of her relatives' union activities. 893 F.2d at 1480. It committed an unfair labor practice solely because its subjective intent when discharging her was to discourage her relatives from supporting the union. Id.


. Kenrich’s tolerance for supervisor Thomas Washington’s working relationship with his son does not necessarily indicate that it will be indifferent to Helen Chizmar's conflict of loyalties upon her reinstatement. Kenrich reasonably might distinguish between the degree of intimacy it will tolerate between supervisors and employees in its production plant and in its management offices, where supervisors might have greater accessibility to confidential information concerning Kenrich’s position on union matters. Furthermore, the inferences we may draw from the Washingtons’ situation are limited because there was a "level of supervision” between Washington and his son. App. at 493.


. I recognize that the Board has been entrusted with the task of "giv[ing] coordinated effect to the policies of the Act.” NLRB v. Seven-Up Bottling Co., 344 U.S. 344, 348, 73 S.Ct. 287, 289-90, 97 L.Ed. 377 (1953). However, I do not view this as a case which requires us to defer to the Board’s expert judgment in harmonizing inconsistent labor policies. Without a doubt, if Kenrich, after reinstating Chizmar, decides that it cannot retain her as a supervisor because of her conflict of loyalties, the Board cannot prevent it from discharging her without running afoul of the Taft-Hartley amendments. But if a lawful discharge of Chizmar dampens her relatives’ enthusiasm for the union, Kenrich cannot be held responsible. Absent proof of antiunion animus, the fact that an employer's activities may have the effect of discouraging union activity does not indicate that the employees’ rights have been violated. Thus, Chizmar’s reinstatement will not confer any lasting benefits on the employees but will severely limit Kenrich’s rights under the Taft-Hartley amendments.


. In cases of employee discharges, the statute expressly authorizes the Board to order their reinstatement with back pay. A supervisor’s reinstatement with backpay, if permissible, lies within the nebulous terrain of other "affirmative action” the Board may take, in addition to issuing a cease and desist order, to "effectuate the policies" of the Act. 29 U.S.C. § 160(c).


. Republic Steel Corp. is particularly instructive here, as it rejected the idea that a remedy which, at best, has the effect of deterring future unfair labor practices is permissible under the Act. The Court stated:
We do not think that Congress intended to vest in the Board a virtually unlimited discretion to devise punitive measures, and thus to prescribe any penalties or fines which the Board may think would effectuate the policies of the Act. We have said that 'this Authority to order affirmative action does not go so far as to confer a punitive jurisdiction enabling the Board to inflict upon the employer any penalty it may choose because he is engaged in unfair labor practices, even though the Board may be of the opinion that the policies of the Act might be effectuated by such an order.’ We have said that the power to command affirmative action is remedial, not puni-tive_ We adhere to that construction.
In that view, it is not enough to justify the Board’s requirements to say that they would have the effect of deterring persons from violating the Act. That argument proves too much, for if such a deterrent effect is sufficient to sustain an order of the Board, it would be free to set up any system of penalties which it would deem adequate to that end.
311 U.S. at 11-12, 61 S.Ct. at 79 (citations omitted).
Insofar as the majority’s holding rests on its assumption that the Board’s remedy will deter Kenrich from attempting future retaliatory discharges of relative-supervisors, it is inconsistent with Republic Steel Corp. Republic Steel Corp. does not bar the Board from considering the deterrent effect of a remedy along with other factors relevant to the specific remedial task it faces. However, with the exception of cease and desist orders, which are expressly authorized by 29 U.S.C. § 160(c), the Board under Republic Steel may not rely on a remedy's deterrent value as its sole reason for applying the remedy in a particular case.


. In Sure-Tan, the Court upheld the Board’s decision, affirmed by the Court of Appeals for the Seventh Circuit, that an employer had violated sections 8(a)(1) and (3) of the Act, 29 U.S.C. §§ 158(a)(1) and (3), by reporting undocumented alien employees to the Immigration and Naturalization Service (INS) in retaliation for their participation in a successful union campaign. 467 U.S. at 894-97, 104 S.Ct. at 2810 — 11. By the time the complaint was issued, the employees were no longer present in the United States, as they had accepted the INS’s grant of voluntary departure as a substitute for deportation. Id. at 887, 104 S.Ct. at 2806. As a remedy, the Board ordered that the employees be offered reinstatement with backpay but left until subsequent compliance proceedings the question of whether the backpay should be tolled for any periods in which the employees were unavailable for work due to their absence from the United States. Id. at 889, 104 S.Ct. at 2807. The Court of Appeals modified the order to provide that reinstatement offers were to be *416conditioned on the employees' lawful presence within the United States. Id. In addition, the court decided that the employees should be deemed unavailable for work "during any period in which they were not legally entitled to be present and employed in the United States.” Id. at 890, 104 S.Ct. at 2807-08. Recognizing that its modifications would effectively deprive the employees of any remedy under the Act, the court suggested that the Board award a minimum of six months backpay to compensate the employees for the losses of their jobs. Id. at 890, 104 S.Ct. at 2808. The Board accepted the court’s suggestion when it modified its order upon remand.
The Supreme Court agreed with the Court of Appeals that any reinstatement offers had to be conditioned upon lawful presence within the United States, but reversed insofar as the orders provided for minimum backpay awards, in part, on the ground that the Board lacked the authority to impose the awards "in the total absence of record evidence as to the circumstances of the individual employees.” Id. at 901, 104 S.Ct. at 2813. In doing so, the Court made clear that a backpay award must reflect the "actual, com-pensable injuries suffered by the discharged employees." Id. Although the Court conceded the "probable unavailability” of any effective remedies for the unfair labor practices, it observed that “[a]ny perceived deficiencies in the NLRA’s remedial arsenal can only be addressed by congressional action." Id. at 904, 104 S.Ct. at 2815.


. In examining these contentions, I set aside my reservations about Chizmar’s job security in the absence of the unfair labor practice. See supra, at 404-05.


. This is not to say that a cease and desist order is the only type of remedy the Board may order in the case of a preelection violation. Quite clearly, if employees have been discharged in retaliation for their support of the union, the statute authorizes their reinstatement with back-pay regardless of whether the union has succeeded in the election. In cases where the violation does undermine the union’s support, the Board may order a new election or issue a bargaining order. NLRB v. Gissel Packing Co., 395 U.S. 575, 612-15, 89 S.Ct. 1918, 1939-40, 23 L.Ed.2d 547 (1969). But if the union succeeds and no employees have been discharged, a cease and desist order may be the only remedy the Board legitimately can impose.


. The comment was made during negotiation of the plant workers’ collective bargaining agreement and was the sole reference to the clerical workers. App. at 313-14.


.I add that the majority does not even touch on how a backpay award to Helen Chizmar will benefit the employees except perhaps, in its generalized statements that the employees’ rights cannot be effectively vindicated unless Chizmar is made whole. In the case of protected employees, backpay routinely is awarded to compensate them for actual economic losses they have sustained as a result of their unlawful discharges. Sure-Tan, 467 U.S. at 900, 104 S.Ct. at 2813. Here, there is not a shred of evidence that any of Chizmar’s family members shared in her salary so that her loss of income caused any economic hardship to them. Of course, the Board does not assert that the remedy is needed to compensate the employees for any economic injury but alleges only that it will relieve the employees of the lingering coercive effect of Kenrich’s unfair labor practice. I have doubts that backpay to Chizmar is a legitimate means of achieving this goal.